                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

    KATHY H.,                                     )
                        Plaintiff,                )
                                                  )            Case No. 14-cv-2131
          v.                                      )
                                                  )            Judge Robert M. Dow, Jr.
    NANCY A. BERRYHILL, Acting,                   )
    Commissioner of Social Security               )
                                                  )
                        Defendant.                )

                          MEMORANDUM OPINION AND ORDER

         Currently before the Court is Plaintiff Kathy H.’s motion for summary judgment [45],

seeking review of the Commissioner of Social Security’s decision that Plaintiff is not entitled to a

period of disability or disability insurance benefits. Plaintiff asks that the Court reverse the ALJ’s

decision and to find her disabled from April 16, 2010 or, in the alternative, remand the case for

additional proceedings. Also before the Court is the Commissioner’s motion for summary

judgment [50]. The Commissioner asks that the Court enter a judgment affirming the ALJ’s

decision. For the reasons stated below, the Court denies Plaintiff’s motion for summary judgment

[45] and grants the Commissioner’s motion for summary judgment [50]. The Court affirms the

Commissioner’s decision. Civil case terminated.

    I.   Background 1

         A.     Procedural History

         This appeal marks Plaintiff’s second request for judicial review regarding her application

for disability benefits beginning as of April 16, 2010. On April 25, 2011, Plaintiff applied for a



1
  Because the parties do not address it, the Court concludes that the parties do not dispute the ALJ’s
summary of the evidence unless specifically noted otherwise. The Court will therefore cite to the ALJ’s
decision for the case’s history unless otherwise noted.
period of disability and disability insurance benefits, alleging that her disability began on June 23,

2006. [Administrative Record (“A.R.”) at 982.] Her application was denied on July 13, 2011.

[Id.] She subsequently sought a hearing before an Administrative Law Judge (“ALJ”), which was

held on July 19, 2012, and where Plaintiff, a medical expert, and a vocational expert testified. [Id.

at 67–126.] On November 19, 2012, the ALJ found that Plaintiff was not disabled and could

perform a significant number of jobs in the national economy. [Id. at 14–45.] Plaintiff then

requested review of this decision, which the Appeals Council denied. [Id. at 1–6, 12–13.]

       Plaintiff appealed the Commissioner’s decision (which became final after the Appeals

Council denied review) to this Court on March 26, 2014. See generally [1]. Upon reviewing the

record, Judge Zagel remanded the case to the Social Security Administration pursuant to sentence

six of 42 U.S.C. § 405(g) in light of new evidence presented on appeal regarding one of Plaintiff’s

treating doctors, Dr. Bina Oommen. [Id.] The Appeals Council subsequently remanded Plaintiff’s

claim to the ALJ. [A.R. at 1168–71.]

       The ALJ conducted another hearing on August 18, 2017, at which Plaintiff, a psychological

medical expert, a physician medical expert, and a vocational expert testified. [Id. at 1012–69.] On

September 13, 2017, the ALJ issued a partially favorable decision to Plaintiff, finding her disabled

as of May 19, 2015, but not prior to that date. [Id. at 999.] The Commissioner and Plaintiff

subsequently motioned to reopen this action. See generally [39]; [42]. This Court granted both

motions and reopened the case. See generally [44]. Plaintiff subsequently filed a motion for

summary judgment [45], arguing that the ALJ had made a number of errors that resulted in her

failure to find Plaintiff disabled prior to May 19, 2015.




                                                  2
        The ALJ noted, and the parties agree, that although Plaintiff claims disability as of June

23, 2006, the relevant period at issue begins on April 16, 2010. [Id. at 982]; [46, at 2]; [51, at 2].2

Thus, Plaintiff specifically appeals the ALJ’s finding that she was not disabled from April 16, 2010

to May 19, 2015.

        B.       Relevant Medical Evidence

        Plaintiff alleges that she qualifies as disabled due to the following constellation of

conditions: lower back problems, fibromyalgia, lumbar radiculopathy, neuropathy in the right leg,

urinary incontinence, a bulging disc in her lower back, loss of balance, sacroiliac joint dysfunction,

a mood disorder, nerve problems, and ankle problems. [A.R. at 1449.] She stopped working in

2006 due to these conditions. [Id.] Prior to that, Plaintiff worked as medical assistant. [Id. at

1057.] In addition to the ailments listed above, Plaintiff claims to suffer migraine headaches every

other day, [id. at 1457], and maintains that she cannot use a checking or savings account because

of her inability to concentrate. [Id. at 1461]. Her conditions also affect her ability to stand, sit,

walk, hear, concentrate, use her hands, and follow instructions, among other things. [Id. at 1462.]

Plaintiff takes medication for some of these conditions—Atenolol for high blood pressure,

Tramadol for pain; Xanax for anxiety, and Sumatriptan for migraines. [Id. at 1490.]

        C.       The August 18, 2017 Hearing before the ALJ

        On August 18, 2017, the ALJ held a hearing regarding Plaintiff’s eligibility for disability

benefits from April 16, 2010 to present. [Id. at 1014.] Plaintiff, represented by counsel, testified




2
   This is Plaintiff’s second application for disability benefits. Plaintiff’s first application for disability
insurance was denied by an ALJ on April 16, 2010, denied review by the Appeal Council, and subsequently
affirmed in federal court. [A.R. at 982]; see Horsky v. Astrue, 2013 WL 1087560 (N.D. Ill. Mar. 13, 2013).
Plaintiff may not seek any benefits from June 23, 2006 to April 16, 2010 in light of the final determination
that she was not entitled to those benefits.
                                                      3
at this hearing in addition to Dr. Larry Kravitz, a psychological medical expert, Dr. Chukwuemeka

Ezike, a physician medical expert, and Leanne Kerr, a vocational expert. [Id. at 1012–69.]

               1.       Plaintiff’s Testimony

       Plaintiff testified that she stopped working in 2007 because of an accident in 2006. [Id. at

1018.] Her right leg fell into a sinkhole which damaged her lower back, pelvis, and leg. [Id. at

1018–19.] She explained that the injuries to her lower back and legs as well as her migraines—

which she stated occur three times a day and cause her to vomit 10 to 15 times a week—have

prevented her from returning to work. [Id. at 1029.] She has had migraines since she was in her

twenties and takes medication for them, which sometimes helps but is completely ineffective at

other times. [Id. at 1040.] She also stated that her ailments cause her so much pain that she cannot

bear to be touched, including by her husband. [Id. at 1035.] Although she received a Lyrica

prescription to assuage her fibromyalgia, Plaintiff reported that she stopped taking the medicine

because it made her very dizzy and did not replace the Lyrica with anything else. [Id. at 1035–

36.]

       Plaintiff’s weight has increased from 125 pounds at the time of her accident in 2006 to 252

pounds as of the date of her testimony. [Id. at 1029.] Additionally, she has smoked consistently

for the last ten years, but does not use any other drug, including alcohol. [Id. at 1022–23.] Plaintiff

has never gone to see a psychiatrist or psychologist. [Id.] With regard to physical therapy, Plaintiff

testified that she had lost count of how many times she has been to physical therapy and that her

insurance does not cover it anymore. [Id. at 1025–26.] Plaintiff spends most of her days in bed,

watching tv and trying to get sleep. [Id. at 1026.] She wakes up between five to seven times a

night. [Id. at 1031.]




                                                  4
       Plaintiff began using a walker in April 2017 and used a cane for approximately three to

four years before to that. [Id. at 1025.] She has had many issues with her legs, including

neuropathy, 3 meralgia paresthetica, 4 groin and hip pain, SI joint dysfunction, a twisted pelvis, and

ankle surgery from falling down the stairs. [Id. at 1037–40.] Finally, Plaintiff also has had trouble

with her hands, stating that she can move them for about five to ten minutes before they start

getting numb and swollen. [Id. at 1067.]

               2.      Psychological Medical Expert’s Testimony

       The ALJ obtained testimony from an impartial clinical psychologist Larry Kravitz, Ph.D.

[Id. at 1040.] Dr. Kravitz asked Plaintiff if she took any medications for depression or anxiety.

[Id. at 1042.] Plaintiff responded that she has been taking Xanax three times a day for the last

thirty years. [Id.] After reviewing the medical evidence and hearing Plaintiff’s testimony,

Dr. Kravitz explained that the evidence regarding Plaintiff’s psychiatric condition was very limited

and somewhat vague. [Id. at 1043.] For example, he noted that Plaintiff had been diagnosed with

a dysthymic disorder, but that her mental status as of September 2015 was fairly intact, except that

she had some difficulty with short-term memory. [Id.] Additionally, despite the absence of any

current psychological documentation, Dr. Kravitz concluded that the dysthymic disorder continues

to be a critical diagnosis as Plaintiff seems to have a sense of hopelessness, a depressed mood, and

some level of anhedonia. 5 [Id.] Given the limited amount of treatment Plaintiff had received for


3
  Neuropathy is damage to the nerves, which usually causes weakness, numbness, and pain. Peripheral
Neuropathy, Mayo Clinic (May 22, 2019), https://www.mayoclinic.org/diseases-conditions/peripheral-
neuropathy/symptoms-causes/syc-20352061.
4
   Meralgia paresthetica is nerve compression in the thigh which causes numbness and pain in the outer
thigh. Meralgia Paresthetica, Mayo Clinic (March 8, 2018), https://www.mayoclinic.org/diseases-
conditions/meralgia-paresthetica/symptoms-causes/syc-20355635.
5
  Anhedonia is the inability to feel pleasure, usually a result of depression. What is Anehdonia?, WebMD
(Oct. 25, 2018), https://www.webmd.com/depression/what-is-anhedonia#1.
                                                   5
her mental issues, Dr. Kravitz recommended that the ALJ should either have Plaintiff reevaluated

and procure an updated mental health status or give Plaintiff at least a moderate limitation in

concentration, pace, and persistence. [Id.] He added that he “would find it unlikely that she’d be

able to persist on more than a simple, routine tasks in the work environment on a consistent basis.”

[Id.]   Dr. Kravitz further testified that he believed that Plaintiff had mild restrictions to

remembering and understanding information, mostly because he did not have enough

documentation to support a finding beyond that. [Id. at 1044.] Finally, Dr. Kravitz stated that

fibromyalgia, from a mental point of view, could affect someone’s concentration and memory,

because the pain—referred to as a “fibro fog”—distracts the person and makes concentration

difficult. [Id. at 1045.]

                3.      Testimony of Physician Medical Expert

        The ALJ also obtained testimony from an impartial physician, Chukwuemeka Ezike, PhD.

[Id. at 1046.] Dr. Ezike explained that Plaintiff’s medically determinable impairments included:

lumber degenerative disc disease, cervical disc herniation, right lateral femoral neuropathy, left

ulnar nerve entrapment, left ankle fracture, obesity, fibromyalgia, and migraine headaches. [Id. at

1047–48.] He then concluded that these impairments did not fall into any Social Security

Administration listing. [Id. at 1048.] Dr. Ezike also specified that Plaintiff has had chronic pain

since at least 2010. [Id. at 1054.] Finally, Dr. Ezike provided Plaintiff’s residual functional

capacity. In Dr. Ezike’s estimation, Plaintiff could sit for six hours per day and stand for two

hours. [Id. at 1048.]

                4.      Testimony of Vocational Expert

        Finally, the ALJ obtained testimony from an impartial vocational expert, Leanne Kerr. [Id.

at 1057.] After noting that Plaintiff previously worked as medical technician, Kerr opined that



                                                 6
Plaintiff could no longer work in that position. [Id. at 1059.] Nonetheless, Kerr proceeded to

explain that Plaintiff could work certain positions based on her age, education, work experience,

and residual functional capacity. [Id. at 1058.] These positions included “telephone clerk,”

“account clerk,” and “order clerk,” all which are sedentary and unskilled and have a Specific

Vocational Preparation (“SVP”) level of two. [Id. at 1059.] The ALJ then asked what kind of jobs

Plaintiff could work given Plaintiff’s representations that she could only have limited social

interactions with the public and coworkers. [Id.] Kerr responded that although Plaintiff could still

work as an account clerk with those limitations, the order and telephone clerk positions would

have more public interaction than Plaintiff’s restrictions. [Id.] She therefore recommended

substituting “document clerk” and “address clerk” positions. [Id.] Kerr added that having a walker

or a cane would not affect someone’s ability to perform these jobs nor would having to change

positions from standing to sitting or vice versa. [Id. at 1060.]

       D.      The ALJ’s Findings

       Upon reviewing the evidence, the ALJ concluded that since June 23, 2006, Plaintiff has

had the following severe impairments: morbid obesity; degenerative disc disease; migraines;

fibromyalgia; “shoulder impairment;” “status post left ankle fracture with open reduction internal

fixation;” anxiety and depression. [Id. at 985.] The ALJ further concluded that Plaintiff had the

following non-severe impairments: meralgia paresthetica; asthma and chronic obstructive

pulmonary disease; hypertension; incontinence; knee injury; and cervical disc herniation. [Id. at

985–86.]

       Notwithstanding these impairments, the ALJ concluded that since June 23, 2006, Plaintiff

has not had an impairment or combination of impairments that meets or medically equals the

severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. [Id. at

986.] The ALJ further found that Plaintiff had the residual functional capacity to perform
                                                  7
sedentary work as defined in 20 C.F.R. 404.1567(a) and 416.967(a) with exceptions dealing with

physical attributes. [Id. at 987.]

       Finally, the ALJ concluded that prior to May 19, 2015, considering Plaintiff’s age,

education, work experience, and residual functional capacity, there were a significant number of

jobs of in the national economy that the Plaintiff could have performed. [Id. at 998.] The ALJ

found the vocational expert’s testimony consistent with the information contained in the

Dictionary of Occupational Titles. [Id. at 999.] However, after May 19, 2015, because of

Plaintiff’s age change, there were not a significant number of jobs she could perform. [Id.] Thus,

prior to May 19, 2015, Plaintiff was not disabled but became disabled as of that date and continues

to be today. [Id.]

 II.   Disability Standard

       To be eligible for disability benefits, a claimant must establish that she suffers from a

“disability” as defined by the Social Security Act and related regulations. The Act defines

“disability” as an “inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not less than 12 months * * *.” 42

U.S.C. § 423(d)(1)(A). To be found disabled, the claimant’s impairment must not only prevent

her from doing previous work, but, considering age, education, and work experience, it also must

prevent her from engaging in any other type of substantial gainful work that exists in significant

numbers in the national economy. 42 U.S.C. § 423(d)(2)(A).

       Social Security regulations enumerate a five-step inquiry to evaluate whether the claimant

is entitled to disability insurance benefits. 20 C.F.R §§ 404.1520(a)(4), 416.920(a)(4). At Step 1,

the ALJ determines if the claimant is engaged in substantial gainful activity. If so, the claimant is



                                                  8
not disabled, and the claim is denied.        If not, the inquiry proceeds to the next step.

Id. § 404.1520(a)(4)(i). At Step 2, the ALJ determines if the claimant has a severe impairment or

combination of impairments that is severe. If not, the claimant is not disabled, and the claim is

denied. If so, the inquiry proceeds to the next step. Id. § 404.1520(a)(4)(ii). At Step 3, the ALJ

determines if the impairment(s) meet or equal a listed impairment in the appendix to the relevant

regulations (20 C.F.R. § 404, Subpart P, Appendix 1). If so, the claimant is automatically

considered disabled. If not, the inquiry proceeds to the next step. Id. § 404.1520(a)(4)(iii). At

Step 4, the ALJ determines if the claimant can perform past relevant work, which involves

consideration of the claimant’s residual functional capacity (“RFC”). “The RFC is an assessment

of what work-related activities the claimant can perform despite her limitations.” Young v.

Barnhart, 362 F.3d 995, 1000 (7th Cir. 2004) (citations omitted). “The RFC must be assessed

based on all the relevant evidence in the record.” Id. at 1001 (citing 20 C.F.R. § 404.1545(a)(1)).

If the ALJ determines that the claimant can perform past relevant work, the claimant is not

disabled, and the claim is denied. If not, the inquiry proceeds to the next step. 20 C.F.R. §

404.1520(a)(4)(iv). At Step 5, the ALJ determines whether the claimant can perform other work,

given her RFC, age, education, and experience. If so, then the claimant is not disabled, and the

claim is denied.     If not, then the claimant is disabled.       Id. § 404.1520(a)(4)(v); accord

Id. § 416.920(a)(4)(i)-(v). The burden of proof is on the claimant for Steps 1 through 4. Young,

362 F.3d at 1000. “If the claimant makes it past step four, the burden shifts to the Commissioner

to demonstrate that the claimant can successfully perform a significant number of jobs that exist

in the national economy.” Id. (citation omitted).




                                                9
III.     Standard of Review

         The Social Security Act authorizes judicial review of the final decision of the Social

Security Administration and indicates that the Commissioner’s factual findings must be accepted

as conclusive if supported by substantial evidence. 42 U.S.C. § 405(g). A court reviewing the

findings of an ALJ thus will reverse the findings of the Commissioner “only if they are not

supported by substantial evidence or if they are the result of an error of law.” Lopez ex rel. Lopez

v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003) (citations omitted). Substantial evidence means

“such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Pepper v. Colvin, 712 F.3d 351, 361–62 (7th Cir. 2013) (quoting Richardson v. Perales, 402 U.S.

389, 401 (1971)). A court reviews the entire administrative record, but does not “reweigh

evidence, resolve conflicts, decide questions of credibility, or substitute [its] own judgment for

that of the Commissioner * * *.” McKinzey v. Astrue, 641 F.3d 884, 889 (7th Cir. 2011) (citation

and internal quotation marks omitted). In other words, the question upon judicial review is not

whether the claimant is, in fact, disabled; even if reasonable minds could differ concerning

disability, a reviewing court will affirm so long as the ALJ applied the correct legal standard and

substantial evidence supported the decision. See Shideler v. Astrue, 688 F.3d 306, 310 (7th Cir.

2012).

         Notwithstanding that deferential review, an ALJ must build an “accurate and logical

bridge” from the evidence to her conclusion. Craft v. Astrue, 539 F.3d 668, 673 (7th Cir. 2008)

(citation and internal quotations marks omitted)). “If a decision ‘lacks evidentiary support or is so

poorly articulated as to prevent meaningful review,’ a remand is required.” Kastner v. Astrue, 697

F.3d 642, 646 (7th Cir. 2012) (quoting Steele v. Barnhart, 290 F.3d 936, 940 (7th Cir. 2002)); see

also Villano v. Astrue, 556 F.3d 558, 562 (7th Cir. 2009) (“If the Commissioner’s decision lacks



                                                 10
adequate discussion of the issues, it will be remanded.” (citations omitted)). “Although an ALJ

need not mention every snippet of evidence in the record, the ALJ must connect the evidence to

the conclusion; in so doing, he may not ignore entire lines of contrary evidence.” Arnett v. Astrue,

676 F.3d 586, 592 (7th Cir. 2012).

IV.    Analysis

       As an initial matter, while Plaintiff challenges multiple aspects of the ALJ’s decision, her

challenges are largely undeveloped. Indeed, at many points it is difficult to determine the contours

of her arguments. Rather than simply dismissing the appeal on technical grounds, however, the

Court has done its best to discern Plaintiff’s challenges to the ALJ’s decision and the arguments

to support them. Nonetheless, the Court may only go so far in addressing arguments based on

inferences from Plaintiff’s briefs. As the Seventh Circuit has long held, “[i]t is not [the reviewing]

court’s responsibility to research and construct the parties’ argument * * *.” Gross v. Town of

Cicero, 619 F.3d 697, 704 (7th Cir. 2010) (internal quotation marks and citation omitted); see also

United States v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991) (“A skeletal ‘argument’, really nothing

more than an assertion, does not preserve a claim. * * * Especially not when the brief presents a

passel of other arguments * * *. Judges are not like pigs, hunting for truffles buried in briefs.”).

       With that difficulty addressed, the Court turns to the six claims Plaintiff appears to make

in her brief. Plaintiff first argues that the ALJ failed to properly consider all her impairments when

determining whether Plaintiff had a severe impairment or combination of impairments that were

severe in Step 2 (“Claim 1”). [46, at 3.] Plaintiff next contends that the ALJ failed to consider all

of her conditions when determining whether her impairments met or equaled a listed impairment

in 20 C.F.R. Part 404, Subpart P, Appendix 1 in Step 3 (“Claim 2”). [Id. at 4.] Additionally,

Plaintiff argues that the ALJ improperly calculated Plaintiff’s RFC given her remaining physical



                                                 11
abilities (“Claim 3”) and her mental limitations (“Claim 4”). [Id. at 4, 6.] Plaintiff further

challenges the ALJ’s decision not to consider Dr. Oommen’s medical opinions (“Claim 5”). [46,

at 8]; [53, at 3.] Finally, Plaintiff contests the ALJ’s determinations in Step 5 as to what jobs she

could perform (“Claim 6”). [46, at 9–12.]

       A.      Claim 1

       Plaintiff first argues that the ALJ erred in Step 2 of the SSA’s five-step inquiry by ignoring

Plaintiff’s morbid obesity, dysthymic disorder, and incontinence. [46, at 3.] As explained above,

in Step 2, an ALJ determines if the claimant has a severe impairment or combination of

impairments that is severe. 20 C.F.R. § 404.1520(a)(4)(ii). It is unclear why Plaintiff argues that

the ALJ ignored her morbid obesity in determining whether Plaintiff had severe impairments given

the ALJ’s express recognition of Plaintiff’s morbid obesity as a severe impairment during Step 2.

[A.R. at 985.] Indeed, not only did the ALJ consider Plaintiff’s morbid obesity, the ALJ agreed

that her morbid obesity constituted a severe impairment. Similarly, with respect to Plaintiff’s

dysthymic disorder, the ALJ did consider it during Step 2 and concluded it was a severe

impairment. As explained by the Commissioner, dysthymic disorder is a form of depression. [51,

at 5 (citing https://www.mayoclinic.org/diseases-conditions/persistent-depressive-disorder)]; see

also [A.R. at 1043 (impartial clinical psychologist Dr. Larry Kravitz testifying that Plaintiff’s

depressive symptoms are evidence of her dysthymic disorder)]. One of the severe impairments

that the ALJ recognized Plaintiff had in Step 2 was depression. [A.R. at 985.] Thus, while the

ALJ may have not referred to Plaintiff’s dysthymic disorder by its formal name, the ALJ not only

considered Plaintiff’s dysthymic disorder, but found that it was a severe impairment in Step 2.

       Finally, the ALJ concluded that incontinence was not a severe impairment because

“nothing in the objective medical record or documentary record suggest the impairment is not



                                                 12
manageable by routine measures.” Plaintiff does not provide any factual or legal basis to question

that conclusion. Consequently, Claim 1 fails.

        B.      Claim 2

        Plaintiff next argues that the ALJ failed to consider all of Plaintiff’s conditions and all the

combinations of these conditions during Step 3 when she found that Plaintiff did not meet a listed

impairment in 20 C.F.R. Part 404, Subpart P, Appendix 1. [46, at 4.] As explained above, during

Step 3, the ALJ determines if the impairment(s) from Step 2 meet or equal a listed impairment in

the appendix to the relevant regulations. 20 C.F.R. § 404.1520(a)(4)(iii).

        Plaintiff’s argument fails on several fronts. First, Plaintiff cites the impairments listed by

Dr. Ezike and submits that the ALJ failed to consider all of these impairments when she determined

whether Plaintiff’s conditions matched a listing. [46, at 4.] However, when determining whether

an individual’s conditions are factually equivalent to a listed impairment, the ALJ may only

consider the severe impairments determined in Step 2. See 20 C.F.R. 404.1520(a)(4); see also

Jarmon v. Barnhart, 2004 WL 742080 (N.D. Ill. Apr. 1, 2004) (“[T]he ALJ asks whether

claimant’s impairment[s] [are] severe; (3) if the impairment[s] [are] severe, the ALJ determines

whether the impairment[s] meet[] or equal[] one of the listed impairments * * *.”). The ALJ

omitted two of the impairments listed by Dr. Ezike from her list of severe impairments in Step 2—

neuropathy and nerve entrapment—and affirmatively found a third—cervical disc herniation—

non-severe in light of the evidence before her. [A.R. at 985–86, 1047–48.] Consequently, these

three impairments could not be considered in Step 3. 6 Moreover, the ALJ found all the other




6
  Importantly, Plaintiff has not asserted that the ALJ should have found these three conditions severe in
Step 2. And, even if she had, Plaintiff has not provided any factual or legal basis to challenge the ALJ’s
omission of these conditions or her conclusion that they are not severe impairments.
                                                   13
impairments listed by Dr. Ezike to be severe impairments and properly considered them in Step 3.

[Id.]

        Additionally, Dr. Ezike himself testified that none of these impairments individually or

collectively met or equaled any listing. [A.R. at 1048.] Thus, the ALJ’s findings in Step 3 are

clearly supported by substantial evidence.       See 42 U.S.C. § 405 (“The findings of the

Commissioner of Social Security as to any fact, if supported by substantial evidence, shall be

conclusive * * *.”). Given that (1) an impartial doctor testified that Plaintiff’s impairments did

not meet a listing and (2) the ALJ decision accepted that testimony and adequately explained the

balance of her relevant determinations, the Court must conclude that she created an “accurate and

logical bridge” from the evidence to her conclusion. Craft, 539 F.3d at 673.

        Finally, and most importantly, Plaintiff “has the burden of showing that [her] impairments

meet a listing, and [s]he must show that [her] impairments satisfy all of the various criteria

specified in the listing.” Ribaudo v. Barnhart, 458 F.3d 580, 583 (7th Cir. 2006). For example,

in Zatz v. Astrue, the plaintiff appealed the ALJ’s decision to deny his application for disability

insurance benefits. 346 Fed. App’x 107, 108 (7th Cir. 2009). Specifically, Zatz challenged, inter

alia, the ALJ’s determination at Step 3 that his impairment did not meet or equal a listed

impairment.    Id. at 110.     Zatz identified one listing in which there were “compelling

correspondences” between it and his diagnosis. Id. at 111. Nonetheless, the court of appeals

concluded that these “correspondences” were not enough to prove “his condition [met] or

equal[ed] each criterion of a listed impairment” and thus denied his appeal. Id. at 111, 113. Here,

Plaintiff not only has failed to show her impairments meet or equal the criteria of a listed

impairment, but she also has neglected even to identify a single listed impairment that she might

meet or equal. See generally [46]. Thus, Plaintiff has not approached carrying her burden to show



                                                14
that the ALJ erred in concluding that her impairments did not meet or medically equal the severity

of a listed impairment.

       In sum, the ALJ appropriately considered Plaintiff’s severe impairments in Step 3 when

determining that these impairments did not meet or equal a listed impairment; the ALJ’s

conclusions were supported by substantial evidence; and Plaintiff did not meet her burden to show

that her impairments do meet or equal a listed impairment. Thus, Claim 2 also fails.

       C.      Claim 3

       With regard to Claim 3, Plaintiff appears to argue that the ALJ did not follow SSR 96-9p

in determining Plaintiff’s RFC. Specifically, Plaintiff asserts that the ALJ did not properly

consider her dysthymic disorder and fibromyalgia, which together cause Plaintiff to have difficulty

with handling objects, moving, fatigue, and concentration. [46, at 4.] Plaintiff is incorrect. SSR

96-9p states that a person’s RFC “is what an individual can still do despite his or her functional

limitations and restrictions caused by his or her medically determinable physical or mental

impairments.” SSR 96–9p, Determining Capability To Do Other Work—Implications of a

Residual Functional Capacity for Less Than a Full Range of Sedentary Work, 61 Fed.Reg. 34478,

34481 (1996). The ALJ concluded that Plaintiff could perform sedentary work, which requires

the lowest amount of physical exertion. See 20 C.F.R. § 404.1567(a).

       Starting with Plaintiff’s fibromyalgia, the ALJ concluded that Plaintiff does suffer from the

impairment and that it does restrict what she can do, but not to the point that she cannot perform

sedentary work. [A.R. at 989.] In fact, the ALJ limited “claimant to sedentary level exertion to

allow for some consideration of her complaints of pain.” [Id.] Thus, not only did the ALJ consider

Plaintiff’s fibromyalgia and pain in determining Plaintiff’s RFC, but resolved the issue at least

partly in her favor by concluding that Plaintiff could only perform work at the lowest level of

exertion.
                                                15
       With respect to handling objects, the ALJ limited the amount Plaintiff could use her hands

while working. [Id. at 995.] Nonetheless, Plaintiff asserts that the ALJ did not consider Plaintiff’s

problems with movement. [46, at 4.] As the ALJ correctly pointed out, however, problems with

movement and motor skills were never established in the record. [A.R. at 989.] Yet, despite this

evidentiary void, the ALJ still concluded that Plaintiff could only perform sedentary work because,

inter alia, Plaintiff’s complaints of pain led the ALJ to put a limitation on standing and sitting.

[Id.] So again, not only did the ALJ consider Plaintiff’s alleged problems with moving, but she

actually credited them, thus limiting Plaintiff to sedentary work in light of those challenges. [Id.]

       The ALJ also considered Plaintiff’s dysthymic disorder, fatigue, and inability to

concentrate, as well as her residual mental capacity in light of these conditions. [Id. at 989, 996–

97.] Part of the ALJ’s decision to limit Plaintiff to sedentary work included an assumption that

work of that nature would be limited to performing simple routine tasks with short, simple

instructions and simple decision making. [Id. at 987.] The ALJ chose this limitation, in part, due

to the testimony of the impartial psychological medical expert, Dr. Kravitz, who stated Plaintiff

had dysthymic disorder. [Id. at 996, 1043.]

       In sum, the ALJ did consider all the impairments noted by Plaintiff when determining her

RFC. These impairments led the ALJ to determine Plaintiff could only perform sedentary work—

which requires the lowest level of physical exertion—and limited the work to simple tasks with

simple instructions. [Id. at 987.] Consequently, the ALJ did follow SSR 96-09 because the ALJ

made her determinations in light of Plaintiff’s “functional limitations and restrictions.”

       D.      Claim 4

       While Plaintiff’s third claim addressed the ALJ’s failure to consider her physical ailments,

Claim 4 asserts that the ALJ erred when assessing Plaintiff’s RFC by failing to account for

Plaintiff’s mental challenges relating to concentration, persistence, and pace. [46, at 6.] But the
                                                 16
ALJ did consider Plaintiff’s mental status. Dr. Kravitz, the psychological medical expert, found

that Plaintiff had a moderate limitation on concentration, pace, and persistence and, in light of

these limitations, he concluded that it would be “unlikely that she’d be able to persist on more than

a simple, routine tasks in the work environment on a consistent basis” and “will probably have

difficulty with understanding, remembering, [and] applying more than simple information.” [A.R.

at 1043–44.] The ALJ “afforded great weight” to Dr. Kravitz’s testimony. [Id. at 997.] Thus, the

ALJ limited Plaintiff’s RFC to “performing simple routine tasks requiring no more than short

simple instructions and simple work-related decisions * * *.” [Id. at 987.] Consistent with this

finding, the ALJ clearly made “accommodations for [Plaintiff’s] mental impairments.” [Id. at

998.] In sum, the ALJ considered Plaintiff’s mental problems in concentration, persistence, and

pace when assessing Plaintiff’s RFC and made accommodations because of these problems. Claim

4 therefore fails.

        E.      Claim 5

        Plaintiff appears to take issue with the fact that the ALJ did not consider the medical

opinions of Dr. Bino Varghese Oommen, M.D. 7 [46, at 8–9]; [53, at 3.] However, the ALJ did

not consider Dr. Oommen’s notes “in light of the [Plaintiff’s] complaints filed against the

physician.” [A.R. at 996.] Indeed, as the ALJ explained, she ignored Dr. Oommen’s testimony

because of (1) Plaintiff’s “attorney’s concerns that [Dr. Oommen’s] records might have been

altered” and (2) “the doctor’s reluctance in providing these records due to the [Plaintiff’s] allegedly

writing ‘bad’ checks to [Dr. Oommen].” [Id. at 993.] Having raised multiple bases for questioning


7
  Oddly, Plaintiff also argues that the ALJ made references to Dr. Oommen’s treatment frequently but cites
nothing in the record to support this assertion. See Steen v. Myers, 486 F.3d 1017, 1022 (7th Cir. 2007)
(“summary judgment is ‘not a dress rehearsal or practice run; it is the put up or shut up moment in a lawsuit,
when a party must show what evidence it has that would convince a trier of fact to accept its version of the
events.’”) (quoting Hammel v. Eau Galle Cheese Factory, 407 F.3d 852, 859 (7th Cir. 2005)). And, a
cursory review of the ALJ’s opinion shows that that is not the case.
                                                     17
the reliability of Dr. Oommen’s testimony and requested exclusion of it on those bases, Plaintiff

cannot now claim that the ALJ erred in disregarding Dr. Oommen’s opinions. 8

        F.      Claim 6

        Finally, Plaintiff challenges (1) the ALJ’s finding that Plaintiff had the capacity to work

jobs with a Specific Vocational Preparation level of 2 and (2) her ability to work the jobs the

vocational expert said she could work. [Id. at 9–12.] The Commissioner bears the burden in Step

5 of establishing that a claimant can perform jobs that have significant numbers in the national

economy. 20 C.F.R. 404.1560; see also Overman v. Astrue, 546 F.3d 456, 464 (7th Cir. 2008).

This burden is satisfied through expert testimony by a vocational expert, as long as that testimony

is reliable. Britton v. Astrue, 521 F.3d 799, 803 (7th Cir. 2008). If there is a conflict between the

vocational expert’s testimony and the Dictionary of Occupational Titles (“DOT”), the ALJ must

resolve this conflict by getting a reasonable explanation for it from the vocational expert. SSR 00-

4p (S.S.A. Dec. 4, 2000).

        Here, the ALJ relied on vocational expert Leanne Kerr’s testimony in determining whether

Plaintiff could perform a significant number of jobs in the national economy. [A.R. at 999.]

Specifically, Kerr testified that, based on her RFC, Plaintiff could perform jobs bearing the title or

responsibilities of account clerk, document clerk, and address clerk. [Id. at 1059.] All of these

jobs, according to Kerr, are sedentary, unskilled, and SVP level 2 positions. [Id.] Importantly,

this testimony is consistent with the DOT for each of these jobs.

        Plaintiff first argues that she cannot perform SVP level 2 positions and that her RFC

actually corresponds with SVP level 1 positions alone. [46, at 10.] However, Plaintiff’s RFC does


8
  Likewise, Plaintiff cannot credibly request that the ALJ, or this Court for that matter, focus only on the
opinions that she believes support her claim, while ignoring the opinions that harm her claim. There is no
reason to believe that Dr. Oommen’s helpful opinions are any more or less credible than his unhelpful
opinions.
                                                    18
allow her to work SVP level 2 positions. As Plaintiff points out, at the hearing the ALJ told Kerr

that “[t]his individual [Plaintiff] would be capable of performing jobs that would involve simple,

routine tasks requiring no more than short, simple instructions, simple work-related decision

making, with few workplace changes.” [A.R. at 1058.] Plaintiff argues that this description

corresponds with SVP level 1 positions. [46, at 10.] Importantly, Plaintiff does not challenge the

ALJ’s description of the kinds of jobs Plaintiff would be capable of doing outlined above. Rather,

the only question is whether that description corresponds with SVP level 1 or level 2.

       The Social Security Administration defines unskilled work as “work which needs little or

no judgment to do simple duties that can be learned on the job in a short period of time * * * and

a person can usually learn to do the job in 30 days.” 20 C.F.R. § 404.1568. The Social Security

Administration further explains that unskilled work corresponds to an SVP level of 1 or 2. SSR

00-4p (S.S.A. Dec. 4, 2000). It is clear that the definition in § 404.1568 corresponds with the kind

of work the ALJ described to Kerr that Plaintiff was capable of performing. Therefore, neither the

ALJ nor Kerr clearly erred by concluding that Plaintiff was capable of working SVP level 2 jobs.

       With Plaintiff’s first objection resolved, the Court turns to Plaintiff’s arguments that she

could not work the jobs outlined by Kerr. The first position noted by Kerr was “document clerk,”

DOT number 249.587-018. [A.R. at 1059.] Plaintiff argues that a document clerk is required to

confer with customers and assist them with their applications and notify them of acceptance,

rejections and errors on the account and that level of interaction exceeds Plaintiff’s capacity for

interacting with others. [46, at 11.] However, the DOT’s definition of Document Clerk does not

include any of that work. See DOT: Document Preparer; DOT 249.587-018. It would seem

Plaintiff meant to refer to “account clerk,” given that definition mentions similar work to what

Plaintiff stated. See DOT: Charge-Account Clerk, DOT 205.367-014. Nonetheless, the job duties



                                                19
of an account clerk are not inconsistent as a matter of law with the ALJ’s finding that Plaintiff has

a mild limitation in interacting with others based on the documentary evidence submitted by

Plaintiff. See [A.R. at 986 (citing 14-7, 21-32, 43-54).] Further, it is Plaintiff’s burden to show

that the ALJ’s finding as to her social limitations was incorrect; yet, Plaintiff does not assert that

her social impairment is greater than mild. Finally, Kerr did consider Plaintiff’s mild limitation in

interacting with others, per the ALJ’s request, in determining that Plaintiff could in fact work as

an account clerk. See [A.R. at 1059 (Kerr responding with jobs Plaintiff could work after including

a mild limitation in interacting with others).] The Commissioner has therefore met its burden of

showing that Plaintiff could work as an account clerk.

       Plaintiff also challenges the ALJ’s conclusion that she could work as document clerk or

address clerk because, she argues, both positions require a significant amount of hand use, which

would be difficult if not impossible given Plaintiff suffers from swollen hands. [46, at 11.]

However, the ALJ found that Plaintiff could “frequently handle” and “frequently reach” in Step 2.

[A.R. at 987.] The ALJ noted these abilities when describing the Plaintiff to Kerr and thus Kerr

took this into account when determining what jobs Plaintiff could do. [Id. at 1058.] Plaintiff does

not challenge the ALJ’s finding in Step 2 that Plaintiff could frequently handle and reach. See

generally [46]. She therefore cannot challenge Kerr’s findings that incorporated that conclusion.

Plaintiff also argues that because she would have to stand for up to two hours a day and that she

needs a cane to support herself, she could not work these jobs. [46, at 10.] But again, Kerr took

Plaintiff’s need for a cane into account and concluded that her cane use would have “no effect” on

Plaintiff’s ability to perform these jobs. [A.R. at 1060.] Nothing in the jobs’ DOT description is

inconsistent with this conclusion. See DOT: Document Preparer, DOT 249.587-018; DOT:

Addresser, DOT 209.578-010; and DOT: Charge-Account Clerk, DOT 205.367-014.



                                                 20
       Finally, nothing in Kerr’s testimony conflicts with the DOT. Thus, her testimony is entitled

to the presumption of reliability and the Commissioner could rely on it to meet its burden before

the ALJ to establish that Plaintiff can perform jobs with significant numbers in the national

economy. In sum, Kerr’s conclusions are supported by substantial evidence and logically follow

from that evidence. Claim 6 therefore fails.

V.     Conclusion

       For all of the reasons set forth above, the Court denies Plaintiff’s motion for summary

judgment [45] and grants the Commissioner’s motion for summary judgment [50]. The Court

affirms the Commissioner’s decision. Civil case terminated.


Date: August 7, 2017                                        _________________________
                                                            Robert M. Dow, Jr.
                                                            United States District Judge




                                               21
